Citation Nr: 0948551	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-11 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active military service with the United 
States Army from January 1975 to January 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Houston, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs, which denied service 
connection for PTSD.  The September 2004 decision was a 
reconsideration of an earlier, February 2003 decision denying 
service connection for PTSD.

In July 2005, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The competent and credible evidence of record is against 
a finding that an in-service stressor, to include military 
sexual trauma, occurred.

2.  There is no current valid diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Legally sufficient notice was provided to the Veteran in 
September 2002 and March 2006 correspondence.  The September 
letter informed the Veteran of the elements of a claim for 
service connection, described with specificity the evidence 
and information needed to substantiate the claim, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In March 2006, the Veteran was informed of VA policies and 
practices with respect to assignment of effective dates and 
disability evaluations.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Board recognizes that fully compliant notice 
to this Veteran was provided in two separate communications, 
but there is no requirement that notice take place in a 
single letter or correspondence.  A multipart notice suffices 
so long as the notice affords the claimant understandable 
information and a meaningful opportunity to participate in 
the claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 
1333 (Fed. Cir. 2006).  The Veteran has demonstrated her 
understanding of the process and applicable laws and 
regulations in her submission of evidence and argument.  See 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) 
(holding that actual knowledge of what is needed to 
substantiate a claim prior to adjudication by the Board 
provides a meaningful opportunity to participate in the 
adjudication process).  

Moreover, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained complete service treatment and personnel records, as 
well as all identified VA treatment records.  The Veteran has 
submitted, or VA has assisted her in obtaining, private 
treatment records from all identified care providers, and a 
statement from her mother.  A VA examination was provided, 
and a medical opinion obtained.  Although the Veteran did not 
avail herself of the opportunity for a hearing before a 
Veterans Law Judge, she did offer testimony before a DRO at 
the RO.  Neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Evidence

The Veteran has alleged that while in service, she was 
subjected to sexual harassment by her superiors, and that she 
was a victim of an attempted sexual assault or rape at 
gunpoint.  Further, she alleges that she was frightened 
during a training exercise.  She states that she had not 
known how much these events bothered her until she was 
convicted of burglary and imprisoned for 10 years; the crime 
was related to her drug habit.

The Board notes that the Veteran has not supplied sufficient 
details regarding any training incident to allow meaningful 
inquiry to corroborate the event, despite several requests by 
the RO for information on all her stressor allegations.

With regard to the allegations of sexual trauma, the Board 
notes that the Veteran's allegations have varied markedly.  
She has stated, for example, that she was subject to repeated 
harassing comments by superiors.  At one time she says this 
was incessant; at another, she states that it stopped 
immediately when she informed her superiors she was bothered 
by it.  At other times, she said she never complained or 
reported the behavior.  With respect to the allegation of 
actual physical assault, the Veteran has stated at times that 
she could identify her attacker as a military policeman, and 
at other times that she had no idea who the attacker was.  
She has indicated she did not report the incident to anyone, 
that she told only her roommate, and that she went to her 
superiors.  At times she states an investigation was begun, 
and at others that the entire incident was swept under the 
rug.

A review of service personnel and treatment records reveals 
no specific mention of any sexual assault or harassment.  She 
was not treated for any injuries, and did not receive in-
service counseling.  Moreover, the records do not reflect 
changes in behavior, demeanor, or conduct which might 
indicate the occurrence of any of the alleged events.  
Medical records do show treatment for various physical 
complaints in 1977, around the time of the alleged incidents, 
but these complaints are associated with specific physical 
diagnoses, such as gall bladder dysfunction, the flu, or eye 
strain.  There are no unexplained medical complaints which 
might indicate a psychological cause.  The January 1978 
examination for separation reports no current disabilities or 
complaints; the Veteran specifically denied any nervous 
trouble, depression, or anxiety.

Personnel records similarly fail to support the allegations 
of in-service stressor events.  Although the Veteran 
initially had mediocre to poor performance appraisals in her 
duties as a petroleum supply specialist, she made marked 
improvement upon a change in occupational specialty to duties 
as a general supply clerk.  She was highly praised by 
superiors for her level of job performance and her attitude, 
and was recommended for promotion in mid-1977.  Several 
reviewers also endorsed a change in military occupational 
specialty (MOS) or duties to alleviate a "mismatch" with 
her skills.  No reviewer or evaluator notes any behavior 
problems or warning signs, and all are very positive in their 
endorsement of the Veteran.  The Veteran was transferred from 
Fort Hood to Fort Campbell in October 1977, but the records 
indicate no reason for such; this would correspond with a 
change of her MOS, and in fact her orders reference Army 
Regulation 614-200, governing reclassification of MOS.  There 
is no evidence that the transfer to a new post and unit, in a 
new MOS, was anything but routine.

The Veteran's mother has submitted a statement regarding the 
Veteran's behavior before, during, and after service.  She 
stated that the Veteran would write home while in the Army, 
and although the Veteran never stated what might be bothering 
her, her mother felt it clear that she was disappointed and 
"downhearted."  She described the veteran after discharge 
as "an angry young lady" who was "unable to trust her 
husband and men in general."  Eventually, the Veteran told 
her mother of "several sexual assaults, as well as some very 
near assaults."  She felt her daughter was "not quite right 
in the mind."

VA treatment records reveal repeated diagnoses of PTSD, as 
well as depressive disorder, by various providers.  Their 
qualifications vary, but the providers do include several 
doctors.  These diagnoses are based upon the Veteran's 
reports of sexual harassment and assault in service.  While 
the reported training event is noted, doctors do not clearly 
associate the diagnosed PTSD with that event.

At a July 2004 VA examination, a VA psychologist was able to 
review the claims file and medical records in their entirety 
in conjunction with his examination of the Veteran.  The 
examiner considered the allegations of sexual assault and 
harassment, as well as the training incident.  He interviewed 
the Veteran and she appears to have reported an accurate 
legal and social history.  Objective psychological testing 
was administered, and the resulting profile was found to be 
invalid, as the results were consistent with "over reporting 
symptoms trying to look sicker than she was."  The examiner 
cited the specific results and authorities showing them to be 
invalid, and noted that such over reporting "usually occurs 
when the person has a need to claim problems in order to 
influence the court or to receive some kind of reward."  The 
examiner also noted a 2002 test which showed similar invalid 
results, some of which were "off the scale."  "Both tests 
indicate exaggerated responding in order to false[ly] claim 
mental illness."  The examiner also noted that the Veteran 
had not reported any problems or incidents in service.  No 
diagnosis of any acquired psychiatric disorder was made, 
though some personality disorder traits were diagnosed.

III.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  VA 
recognizes that allegations of personal assault and sexual 
trauma may not be well documented in official records, and 
hence alternative sources of evidence to corroborate such 
allegations are provided.

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The evidence of record is against a finding of the occurrence 
of an in-service stressor.  Service personnel and treatment 
records offer no corroboration for the Veteran's allegations.  
They instead reflect a relatively good period of service, 
with no reported behavioral problems or changes.  The 
Veteran's performance in fact improved over time, and any 
deficiencies in her conduct or performance can be attributed 
to a poor match of skill sand job duties.  Once she was 
placed in a position matching her skill set, the Veteran 
excelled.  There are no unexplained physical complaints in 
medical records.

While the Veteran's mother reports that the Veteran changed 
in service, she offers no first-hand knowledge of events or 
occurrences in service. She notes only that her daughter was 
down, and something was bothering her.  It was not until 
later that the Veteran told her mother of allegations of 
sexual assault.  Her mother indicates multiple physical 
assaults and additional attempts, in contrast to the report 
of only a s ingle attempted assault the Veteran has made in 
connection with the claim.

The sole evidence of the occurrence of the reported stressor 
events is the statements of the Veteran.  The Veteran is 
competent to report such events, but where a claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
is not sufficient to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
The record must contain some corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).

Unfortunately, given the variation in her reports and the 
invalid test results obtained in 2002 and 2004, the Board has 
serious reservations regarding the Veteran's credibility.  
Her statements of events and allegations cannot be afforded 
much weight in determining whether any in-service sexual 
assaults or harassments occurred.  Similarly, the Veteran's 
reports of being frightened during a training exercise must 
be discounted, as her statements are the only evidence of 
such an event.  The preponderance of the evidence, therefore, 
is against a finding that a military sexual trauma or other 
in-service stressor event occurred.  There is no reasonable 
doubt to be resolved on this question.

In the absence of any verified or corroborated stressor 
event, there is no valid diagnosis of PTSD.  All doctors and 
care providers who diagnose PTSD relate such to the 
allegations of military sexual trauma; even if they do 
indicate that the alleged training incident played some role 
in the current diagnosis, that event has not been 
established, either.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  Service 
connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


